Exhibit 10.11

December 23, 2008

Mr. Don L. Blankenship

24406 U.S. Route 119

Belfry, KY 41514

Dear Don:

This letter amends and restates Appendix A to your November 13, 2007 letter
summarizing our agreement regarding your continued employment as Chairman, Chief
Executive Officer and President of Massey Energy Company, through December 31,
2009. The sole purpose of the changes to Appendix A is to comply with
Section 409A of the Internal Revenue Code.

If you have any questions regarding the terms and conditions of the revised
Appendix A, please do not hesitate to call me. If the revised Appendix A is
acceptable, please acknowledge by signing and dating one copy of this letter and
returning it to me.

Sincerely,

General Robert H. Foglesong

Chairman, Compensation Committee

Massey Energy Company

Acknowledged and agreed:

 

/s/ Don L. Blankenship

  

12/23/08

   Don L. Blankenship    Date   



--------------------------------------------------------------------------------

REVISED APPENDIX A TO LETTER AGREEMENT

THIS REVISED APPENDIX A is part of a letter agreement dated November 13, 2007,
as revised by an amending letter agreement dated December 23, 2008 by and
between MASSEY ENERGY COMPANY, a Delaware corporation (“Massey”), and DON L.
BLANKENSHIP (the “Executive”) in order to comply with Section 409A of the
Internal Revenue Code, as amended, and relates to the Executive’s employment by
Massey for calendar years 2008 and 2009 subject to extension as set forth in
Section 7 below.

SECTION 1. Compensation.

1.1. Base Monthly Salary – $83,333 payable no less frequently than monthly in
accordance with Massey’s ordinary payroll practices.

1.2. Cash Incentive Bonus Awards – A target cash incentive bonus award for
fiscal year 2008 of $900,000 (the “2008 Cash Incentive Bonus Award”) and a
target cash incentive bonus award for fiscal year 2009 of $900,000 (the “2009
Cash Incentive Bonus Award”), each granted pursuant to the Massey Energy Company
2006 Stock and Incentive Compensation Plan, as such plan may be amended from
time to time (the “2006 Plan”), based on the achievement of certain performance
objectives for fiscal year 2008 (for the 2008 Cash Incentive Bonus Award) and
for fiscal year 2009 (for the 2009 Cash Incentive Bonus Award) using qualifying
performance criteria contained in the 2006 Plan. The target 2008 Cash Incentive
Bonus Award was granted and performance objectives set by the Compensation
Committee of the Board of Directors of Massey on November 13, 2007. The target
2009 Cash Incentive Bonus Award shall be granted and the performance objectives
set by the Compensation Committee of the Board of Directors of Massey prior to
the commencement of fiscal year 2009. There shall be a threshold level of
performance for each performance objective below which no payment shall occur, a
target level of performance, and a maximum level of performance, the value of
which can be up to two and a half times the target amount, above which no
additional payment will occur. The achievement of Cash Incentive Bonus Awards
for purposes of this Section 1.2 shall be confirmed by the Chief Financial
Officer and the Compensation Committee and may be adjusted at the sole
discretion of the Compensation Committee in a manner consistent with the
performance-based compensation rules of Section 162(m) of the Internal Revenue
Code, as amended (the “IRC”), and as permitted by the 2006 Plan. The 2008 Cash
Incentive Bonus Award, if payable, shall be paid on February 28, 2009 and the
2009 Cash Incentive Bonus Award, if payable, shall be paid on February 28, 2010.

1.3. Long Term Incentive Awards – The Executive shall participate in the
Company’s 2008 Long Term Incentive Program which covers fiscal years 2008
through 2010 and the Company’s 2009 Long Term Incentive Program which covers
fiscal years 2009 through 2011. The Executive’s long term incentive awards
granted pursuant to each of the 2008 Long Term Incentive Program (the “2008 Long
Term Incentive Awards”) and the 2009 Long Term Incentive Program (the “2009 Long
Term Incentive Awards”) shall include the following four components: (i) a
$300,000 target cash incentive award granted pursuant to the 2006 Plan based on
the achievement of a certain performance objective using qualifying performance
criteria contained in the 2006 Plan (with a threshold level of performance below
which no payment shall occur, a target level of performance, and a maximum level
of performance, the

 

- A-1 -



--------------------------------------------------------------------------------

value of which can be up to two times the target amount, above which no
additional payment will occur); (ii) 50,000 non-qualified stock options granted
under the 2006 Plan with service-based vesting; (iii) 12,700 shares of
restricted stock granted pursuant to the 2006 Plan with service-based vesting;
and (iv) 7,300 restricted units granted pursuant to the 2006 Plan with
service-based vesting. The Executive’s 2008 Long Term Incentive Awards and the
2009 Long Term Incentive Awards will be subject to all the terms, conditions,
and performance and service-based vesting requirements made to participants in
Massey’s 2008 Long Term Incentive Program and 2009 Long Term Incentive Program,
respectively, with the following exception regarding the non-qualified stock
options, such options must be exercised by the Executive in the first twenty
days exercise is permissible for the Executive pursuant to Massey’s trading
window policy and applicable securities laws following their vesting, otherwise
they will be automatically forfeited. The cash incentive award under the 2008
Long Term Incentive Awards, if payable, shall be paid on February 28, 2011 and
the cash incentive award under the 2009 Long Term Incentive Awards, if payable,
shall be paid on February 28, 2012.

1.4. Performance-Based Restricted Unit Awards – Two performance-based restricted
unit awards, granted prior to the commencement of fiscal year 2008, pursuant to
the 2006 Plan, which shall vest based on the achievement of certain performance
objectives for fiscal year 2008 using qualifying performance criteria contained
in the 2006 Plan (the “2008 Performance Restricted Unit Awards”) and two
performance-based restricted unit awards, granted prior to the commencement of
fiscal year 2009, pursuant to the 2006 Plan, which shall vest based on the
achievement of certain performance objectives for fiscal year 2009 using
qualifying performance criteria contained in the 2006 Plan (the “2009
Performance Restricted Unit Awards”). The 2008 Performance Restricted Unit
Awards were granted and the performance objectives were set by the Compensation
Committee on November 13, 2007 and the 2009 Performance Restricted Unit Awards
shall be granted and the performance objectives shall be set by the Compensation
Committee prior to the commencement of fiscal year 2009. Each particular
performance objective shall consist of two levels of targeted performance, a
threshold level (“Level 1”) and an enhanced level (“Level 2”), which, for
purposes of this Section 1.4, if achieved, shall be confirmed by the Chief
Financial Officer and the Compensation Committee and which may be adjusted at
the sole discretion of the Compensation Committee in a manner consistent with
the performance-based compensation rules of Section 162(m) of the IRC, and as
permitted by the 2006 Plan. The Level 1 Performance Restricted Unit Award shall
be for a total of 120,000 restricted units, comprised of a certain number of
restricted units attributed to each particular performance objective, and the
Level 2 Performance Restricted Unit Award shall be for a total of 70,000
restricted units, comprised of a certain number of restricted units attributed
to each particular performance objective. If Level 1 targeted performance for a
given performance objective is confirmed as set forth above, the Executive shall
vest in that portion of the Level 1 Performance Restricted Unit Award that has
been allocated to the achievement of the targeted performance for such
performance objective and that portion of the Level 1 Performance Restricted
Unit Award that has vested shall be paid on February 28 of the year following
the completion of the fiscal year of performance to which it relates, based on
the closing market price of Massey common stock on the New York Stock Exchange
on the last trading day of the fiscal year of performance to which it relates.
If Level 1 targeted performance for a given performance objective is not
confirmed as set forth above that portion of the Level 1 Performance Restricted
Unit Award that has been allocated to the

 

- A-2 -



--------------------------------------------------------------------------------

achievement of the targeted performance for such performance objective shall be
forfeited. If Level 2 targeted performance for a given performance objective is
confirmed as set forth above, the Executive shall vest in that portion of the
Level 2 Performance Restricted Unit Award that has been allocated to the
achievement of the targeted performance for such performance objective and that
portion of the Level 2 Performance Restricted Unit Award that has vested shall
be paid on February 28 of the year following the completion of the fiscal year
of performance to which it relates, based on the closing market price of Massey
common stock on the New York Stock Exchange on the last trading day of the
fiscal year of performance to which it relates. If the targeted performance for
a given performance objective is confirmed, as set forth above, to have fallen
between Level 1 and Level 2 targeted performance for such performance objective,
the Executive shall vest in that portion of the Level 2 Performance Restricted
Unit Award that is equal to the number of restricted units allocated to Level 2
targeted performance for such performance objective times a fraction, the
numerator of which is that amount of performance achieved over and above Level 1
targeted performance for such performance objective and the denominator of which
is the difference between Level 2 targeted performance for such performance
objective and Level 1 targeted performance for such performance objective. For
example, if the number of restricted units allocated to Level 2 targeted
performance for a certain performance objective was 30,000 and only one-third of
Level 2 targeted performance for such performance objective was achieved, then
the Executive would vest in 10,000 restricted units. That portion of the Level 2
Performance Restricted Unit Award that vests shall be paid on February 28 of the
year following completion of the fiscal year of performance to which it relates
and shall be based on the closing market price of Massey common stock on the New
York Stock Exchange on the last trading day of the fiscal year of performance to
which it relates and that portion of the Level 2 Performance Restricted Unit
Award which did not vest shall be forfeited. In the event the Executive ceases
to be employed on or before December 30, 2008 and is entitled to payments and
benefits under the Change in Control Agreement (as defined in Section 1.10
below), the Level 1 Performance Restricted Unit Award that relates to fiscal
year 2008 shall vest and become payable based on the closing market price of
Massey common stock on the New York Stock Exchange on the date of termination.
In the event the Executive ceases to be employed on or after January 1, 2009 and
on or before December 30, 2009 and is entitled to payments and benefits under
the Change in Control Agreement (as defined in Section 1.10 below), the Level 1
Performance Restricted Unit Award that relates to fiscal year 2009 shall vest
and become payable based on the closing market price of Massey common stock on
the New York Stock Exchange on the date of termination.

1.5. Performance-Based Cash Incentive Awards – Two performance-based cash
incentive awards granted prior to the commencement of fiscal year 2008, pursuant
to the 2006 Plan, based on the achievement of certain performance objectives for
fiscal year 2008 using qualifying performance criteria contained in the 2006
Plan (the “2008 Performance Cash Awards”). Two performance-based cash incentive
awards granted prior to the commencement of fiscal year 2009, pursuant to the
2006 Plan, based on the achievement of certain performance objectives for fiscal
year 2009 using qualifying performance criteria contained in the 2006 Plan (the
“2009 Performance Cash Awards”). The 2008 Performance Cash Awards were granted
and the performance objectives set by the Compensation Committee on November 13,
2007 and the 2009 Performance Cash Awards shall be granted and the performance
objectives set by the Compensation Committee prior to the commencement of fiscal
year 2009. Each performance

 

- A-3 -



--------------------------------------------------------------------------------

objective shall consist of two levels of targeted performance, a further
enhanced level (“Level 3”) and a superior level (“Level 4”), which, for purposes
of this Section 1.5, if achieved, shall be confirmed by the Chief Financial
Officer and the Compensation Committee and which may be adjusted at the sole
discretion of the Compensation Committee in a manner consistent with the
performance-based compensation rules of Section 162(m) of the IRC, and as
permitted by the 2006 Plan. Each Performance Cash Award shall consist of a
certain number of units attributed to each performance objective earnable, in
whole or in part, by the Executive based on the achievement, in whole or in
part, of the levels of targeted performance set for each performance objective
(the “Earned Units”). The Level 3 Performance Cash Award that may be earned by
the Executive, assuming the satisfaction of Level 3 targeted performance for all
the selected performance objectives combined, shall consist of a total of 90,000
units. The Level 4 Performance Cash Award that may be earned by the Executive,
assuming the satisfaction of Level 4 targeted performance for all the selected
performance objectives combined, shall consist of an additional 200,000 units.
If Level 3 targeted performance for a given performance objective is confirmed,
as set forth above, the Executive shall earn that portion of the Level 3
Performance Cash Award that has been allocated to the achievement of the
targeted performance for such performance objective. If the targeted performance
for a given performance objective is confirmed, as set forth above, to have
fallen between Level 2 and Level 3 targeted performance for such performance
objective, the Executive shall earn that portion of the Level 3 Performance Cash
Award that is equal to the number of units allocated to Level 3 targeted
performance for such performance objective times a fraction, the numerator of
which is that amount of performance achieved over and above Level 2 targeted
performance for such performance objective and the denominator of which is the
difference between Level 3 targeted performance for such performance objective
and Level 2 targeted performance for such performance objective. If Level 4
targeted performance for a given performance objective is confirmed, as set
forth above, the Executive shall earn that portion of the Level 4 Performance
Cash Award that has been allocated to the achievement of the targeted
performance for such performance objective. If the targeted performance for a
given performance objective is confirmed, as set forth above, to have fallen
between Level 3 and Level 4 targeted performance for such performance objective,
the Executive shall earn that portion of the Level 4 Performance Cash Award that
is equal to the number of units allocated to Level 4 targeted performance for
such performance objective times a fraction, the numerator of which is that
amount of performance achieved over and above Level 3 targeted performance for
such performance objective and the denominator of which is the difference
between Level 4 targeted performance for such performance objective and Level 3
targeted performance for such performance objective. The portions of each
Performance Cash Award that are earned by the Executive shall be equal to the
product obtained by multiplying (i) the Earned Units by (ii) the closing market
price of Massey common stock on the New York Stock Exchange on the last trading
day of the fiscal year of performance to which it relates. In the event the
Executive’s employment is terminated by Massey or the Executive prior to the end
of fiscal year 2008 then both 2008 Performance Cash Awards shall be forfeited,
except for a termination which occurs on December 31, 2008, in which case any
and all earned portions of each Performance Cash Award shall be paid in
accordance with this Section 1.5. In the event the Executive’s employment is
terminated by Massey or the Executive on or after January 1, 2009 but prior to
the end of fiscal year 2009 then both 2009 Performance Cash Awards shall be
forfeited, except for a termination which occurs on December 31, 2009, in which
case any and all earned portions of each 2009 Performance Cash Award shall be
paid in accordance

 

- A-4 -



--------------------------------------------------------------------------------

with this Section 1.5. Any and all earned portions of each Performance Cash
Award shall be paid on February 28 following completion of the fiscal year of
performance to which it relates. No additional Performance Cash Award will be
granted for the achievement of performance above Level 4 for any selected
performance objective. As provided in Section 11.1 of the 2006 Plan, the
aggregate maximum amount payable as Incentive Awards under the 2006 Plan (which
in the case of this letter agreement consist of the Cash Incentive Bonus Award
in Section 1.2 above, the cash incentive award in Section 1.3 above and the
Performance Cash Award in this Section 1.5) for any fiscal year shall not exceed
$10,000,000.

1.6. Additional Stock Option Award – For fiscal year 2008, 200,000 non-qualified
stock options (the “2008 Additional Stock Option Award”) granted under the 2006
Plan on or before December 29, 2007, with an exercise price based on the closing
market price of Massey’s common stock on the date such grant was made, with
service-based vesting on December 30, 2008. For fiscal year 2009, 200,000
non-qualified stock options (the “2009 Additional Stock Option Award”) granted
under the 2006 Plan on or before December 29, 2008, with an exercise price based
on the closing market price of Massey’s common stock on the date such grant was
made, with service-based vesting on December 30, 2009. Once vested, the stock
options must be exercised by the Executive in the first twenty days exercise is
permissible for the Executive pursuant to Massey’s trading window policy and
applicable securities laws following their vesting, otherwise they will be
automatically forfeited.

1.7. Retention Cash Bonus Awards – If employed through December 30, 2008,
$300,000, payable on February 28, 2009 (the “2008 Retention Cash Bonus Award”).
If employed through December 30, 2009, $300,000, payable on February 28, 2010
(the “2009 Retention Cash Bonus Award”).

1.8. Discretionary Award – Notwithstanding anything herein to the contrary, the
Compensation Committee retains the discretion to cause the Company to pay or
provide for additional or other compensation for extraordinary performance
regardless of the outcome on any performance-based pay contained in this letter
agreement provided such extraordinary performance relates to performance which
is not based on the performance criteria or goals contained herein.

1.9. Life Insurance – Massey shall pay the premiums, if any, on the Executive’s
$4,000,000 split dollar life insurance policies payable in 2008 and 2009 (no
less frequently than monthly).

1.10. Severance – The Executive entered into a certain Change in Control
Agreement with Massey dated December 21, 2005 (which agreement, as the same may
hereafter be amended or replaced, is referred to as the “Change in Control
Agreement”) which governs the Executives’ rights, duties and obligations in the
event of the Executive’s cessation of employment with Massey (or any successor)
covered by the Change in Control Agreement. In the event of the Executive’s
cessation of employment with Massey during the period commencing January 1, 2008
through December 30, 2009 for any reason other than for “Cause” (as defined, and
determined pursuant to the procedure, in the aforesaid Change in Control
Agreement) under circumstances where such cessation of employment is not covered
by the Change in Control Agreement, then Massey shall pay to the Executive, or
if the Executive is

 

- A-5 -



--------------------------------------------------------------------------------

deceased to his Estate, 2.5 times the sum of the Executive’s Annual Base Salary
of $1,000,000 plus the Executive’s target Cash Incentive Bonus Award of $900,000
for the fiscal year in which he ceases employment, unless the Executive elects
to terminate his employment voluntarily during the period commencing January 1,
2008 through December 30, 2009 other than for any reason which would constitute
“a Constructive Termination Associated With a Change in Control” (as defined,
and determined pursuant to the procedure, in the aforesaid Change in Control
Agreement, under circumstances where such Constructive Termination is not
covered by the Change in Control Agreement). Any such payment shall be made in
six (6) equal monthly payments beginning the 1st day of the month after the
Executive’s employment with Massey terminates and on the first day of each month
following thereafter until all such payments are made.

1.11. Termination of Certain Rights on Cessation of Employment – In the event
that the Executive’s employment with Massey terminates during the period
commencing January 1, 2008 through December 30, 2008 for any reason, all of the
Executive’s rights with respect to the following awards covering the 2008 fiscal
year (the unearned or unvested Performance Restricted Unit Awards, Performance
Cash Awards, Additional Stock Option Awards, and Retention Cash Bonus Awards) as
set forth in Sections 1.4, 1.5, 1.6, and 1.7 above, shall terminate and all
rights thereunder shall cease, except as otherwise is set forth in Section 1.4,
and payment of life insurance premiums as set forth in Section 1.9 above shall
cease. In the event that the Executive’s employment with Massey terminates
during the period commencing January 1, 2009 through December 30, 2009 for any
reason, all of the Executive’s rights with respect to the following awards
covering the 2009 fiscal year (the unearned or unvested Performance Restricted
Unit Awards, Performance Cash Awards, Additional Stock Option Awards, and
Retention Cash Bonus Awards, as set forth in Sections 1.4, 1.5, 1.6, and 1.7
above, shall terminate and all rights thereunder shall cease, except as
otherwise is set forth in Section 1.4, and payment of life insurance premiums as
set forth in Section 1.9 above shall cease.

SECTION 2. Expenses. Subject to prevailing Massey policy or such guidelines as
may be established by the Board of Massey, Massey will reimburse the Executive
for all reasonable expenses incurred by the Executive in carrying out his duties
promptly upon the submission of appropriate documentation but, in any event, no
later than the last day of the year following the year in which the Executive
incurs the reimbursable expenses.

SECTION 3. Withholding of Taxes. Massey may withhold from any amounts payable
under this letter agreement all federal, state, city or other taxes as Massey is
required to withhold pursuant to any applicable law, regulation or ruling.

SECTION 4. Validity. If any provision of this letter agreement or the
application of any provision hereof to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of this letter
agreement and the application of such provision to any other person or
circumstances will not be affected, and the provision so held to be invalid,
unenforceable or otherwise illegal will be reformed to the extent (and only to
the extent) necessary to make it enforceable, valid or legal.

 

- A-6 -



--------------------------------------------------------------------------------

SECTION 5. Governing Law. The validity, interpretation, construction and
performance of this letter agreement will be governed by and construed in
accordance with the substantive laws of the State of Delaware, without giving
effect to the principles of conflict of laws of such State.

SECTION 6. Nonqualified Deferred Compensation Omnibus Provision. Any
compensation or benefits which are provided or available to the Executive
pursuant to or in connection with any plan or program (including without
limitation this letter agreement) to which Massey or any of its subsidiaries or
affiliates is a party and which is considered to be provided under a
nonqualified deferred compensation plan or program subject to IRC Section 409A
shall be provided and paid in a manner, and at such time and in such form, as
complies with the applicable requirements of IRC Section 409A to avoid the
unfavorable tax consequences provided therein for non-compliance. The Executive
hereby consents to the amendment of any such plan or program as may be
determined by Massey to be necessary or appropriate to evidence or further
evidence required compliance with IRC Section 409A. In the event the Executive
is a specified employee described in IRC Section 409A(a)(2)(B)(i) whose
nonqualified deferred compensation subject to IRC Section 409A must be deferred
until six (6) months after his separation from service, then payment of any
amount or provision of any benefit under this letter agreement which is
considered to be nonqualified deferred compensation subject to IRC Section 409A
shall be deferred to the extent required by IRC Section 409A until six
(6) months after the Executive’s separation from service (the “409A Deferral
Period”), absent an intervening payment event under IRC Section 409A such as his
death. In the event such payments are otherwise due to be made in installments
or periodically during the 409A Deferral Period, the payments which would
otherwise have been made in the 409A Deferral Period shall be accumulated and
paid in a lump sum as soon as the 409A Deferral Period ends, and the balance of
the payments shall be made as otherwise scheduled. In the event, benefits are
required to be deferred, any such benefit may be provided during the 409A
Deferral Period at the Executive’s expense, with the Executive having a right to
reimbursement from Massey once the 409A Deferral Period ends, and the balance of
the benefits shall be provided as otherwise scheduled. For purposes of this
letter agreement, all rights to payments and benefits hereunder shall be treated
as rights to a series of separate payments and benefits to the fullest extent
allowable by IRC Section 409A, and for purposes of determining payment of
nonqualified deferred compensation for purposes of IRC Section 409A in
connection with a termination of employment, termination of employment will be
read to mean a “separation from service” within the meaning of IRC Section 409A
where it is reasonably anticipated that no further services would be performed
after that date or that the level of bona fide services the Executive would
perform after that date (whether as an employee or independent contractor) would
permanently decrease to no more than 20 percent of the average level of bona
fide services performed over the immediately preceding thirty-six (36)-month
period.

SECTION 7. Extension. This letter agreement may be extended by mutual agreement
between the Executive and Massey for an additional two years.

 

- A-7 -